Citation Nr: 0402894	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to May 28, 1998, for 
the restoration of compensation benefits for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 5, 1977, to 
April 22, 1987.

This appeal originates from a March 2001 decision of the 
Boston, Massachusetts, RO, that restored the veteran's 
monetary benefits for his service-connected diabetes 
mellitus, rated 20 percent disabling, effective May 28, 1998.  
His benefits were restored at the 10 percent rate due to his 
incarceration.  See 38 C.F.R. § 3.665.  The appellant 
submitted a notice of disagreement with the decision in April 
2001, and a statement of the case (SOC) was issued in 
November 2001.  The appellant completed his appeal to the 
Board of Veterans' Appeals (Board) with the filing of a 
substantive appeal in March 2002 after apparently receiving 
an RO extension of the filing period.  

During the course of this appeal, the veteran raised an issue 
with the amount owed on the recoupment of severance pay, as 
is evident in the April 2001 notice of disagreement and a 
December 2002 statement.  See 38 C.F.R. § 3.700(a)(3) (2003).  
However, the issue developed for appellate review is the 
veteran's disagreement with the effective date that the RO 
restored his compensation benefits for diabetes mellitus.  In 
fact, the outcome of this issue may have a significant impact 
on the amount of severance pay owed by the veteran.  
Accordingly, and in view of the decision below, this latter 
issue is referred to the RO for appropriate action.

In December 1998, the veteran filed an Application for Annual 
Clothing Allowance (VA 21-8678).  This matter is referred to 
the RO for appropriate action. 




FINDINGS OF FACT

1.  By rating decision in December 1987, service connection 
was established for diabetes mellitus with a 20 percent 
rating, effective April 23, 1987. 

2.  In January 1989, the RO scheduled the veteran for a 
periodic review examination of his service-connected diabetes 
mellitus; however, notice of the examination was sent to a 
partially incorrect address.  

3.  In February 1989, the RO sent a letter to the same 
partially incorrect address to notify him that due to his 
failure to report for an examination, his benefits would be 
terminated no earlier than May 1, 1989; this letter was 
returned as undeliverable.

4.  In August 1989, the RO sent a letter to the same 
partially incorrect address to notify him that due to his 
failure to report for an examination, his benefits were 
terminated effective August 1, 1989; this letter was also 
returned as undeliverable.

5.  In a statement dated in May 1998, the veteran provided a 
new address and stated that he had been incarcerated since 
January 1989.

6.  In a rating decision dated November 1998, the RO 
continued the veteran's 20 percent rating for diabetes 
mellitus, effective from May 28, 1998.


CONCLUSION OF LAW

The veteran's compensation service-connected diabetes 
mellitus, rated 20 percent disabling, was improperly 
discontinued, and the award of compensation at the 20 percent 
rate is restored, effective August 1, 1989, subject to 
reduction of payment due to the veteran's period of 
incarceration.  38 U.S.C.A. §§ 1114(a), 5103, 5103A, 5107, 
(West 2002); 38 C.F.R. § 3.655 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
I.  Veterans Claims Assistance Act

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  Implementing regulations have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  In view of the following decision of the Board, 
there is no resulting prejudice to the veteran due to any 
failure of VA to fully comply with the provisions of the 
VCAA.

II.  Law and Regulations

Pertinent regulations provide that reexaminations will be 
requested whenever VA determines there is a need to verify 
either the continued existence or the current severity of a 
disability.  Individuals for whom reexaminations have been 
authorized and scheduled are required to report to such 
examinations.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination or reexamination, 
action is to be taken in accordance with 38 C.F.R. § 3.655(b) 
and (c), as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655(a) (2003).

When a claimant fails to report for a reexamination, and the 
issue is continuing entitlement, the VA shall issue a 
predetermination notice advising the payee that payment for 
the disability or disabilities for which the reexamination 
was scheduled will be discontinued, or, if a minimum 
evaluation is established in 38 C.F.R. Part IV, or there is 
an evaluation protected under 38 C.F.R. § 3.951, reduced to 
the lower evaluation.  Such notice is to include the 
prospective date of discontinuance or reduction, the reason 
therefore, and a statement of the claimant's procedural and 
appellate rights.  The claimant shall be allowed 60 days to 
indicate his or her willingness to report for a 
reexamination, or to present evidence that payment for the 
disability or disabilities for which the reexamination was 
scheduled should not be discontinued or reduced.  38 C.F.R. § 
3.655(c)(1).

If there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such disability or disabilities shall be discontinued or 
reduced as of the date indicated in the pretermination 
notice, or the date of last payment, whichever is later.  38 
C.F.R. § 3.655(c)(2); see also 
38 C.F.R. § 3.105(e) (allowing for the reduction in 
evaluation of a service-connected disability when considered 
warranted by the evidence, but only after following certain 
procedural guidelines).

III.  Analysis

In December 1987, the RO granted service connection for 
diabetes mellitus and assigned the veteran a 20 percent 
rating, effective April 23, 1987.  

In January 1989, the RO scheduled the veteran for an 
examination to assess the severity of his diabetes mellitus.  
Because the veteran failed to report to this examination, his 
benefits were discontinued from August 1, 1989.   

The veteran essentially contends that he neither received 
notice of the examination nor of the RO's proposal to 
terminate his benefits based on his failure to report to the 
examination.  Furthermore, he disputes the RO's finding that 
he indicated a willingness to report to a subsequently 
rescheduled VA examination explaining that he never even 
received notice of the first scheduled examination (in 
January 1989).  He also said that he informed VA of his 
incarceration in April 1989.  

A review of the claims file reveals that notice of the 
veteran's scheduled January 1989 reexamination, which was 
sent to the veteran in January 1989, was returned to the RO 
with a notation that the veteran had moved and left no 
forwarding address.  

The January 1989 examination notice letter was sent to the 
correct street address reported by the veteran on his 
original July 1987 claim for VA benefits.  However, the 
apartment number to which this and subsequent notice letters 
were sent appears to include a "2" instead of a "7."  
While the veteran's handwriting on his original claim is not 
entirely clear, after comparing the way he wrote the numbers 
"2" and "7" in other sections of the claim form, the Board 
believes that the correct apartment number included the 
number "7" instead of the number "2."  This is further 
supported by looking to service medical records which show 
clearly on the report of discharge examination that the 
correct apartment number included the number "7" instead of 
the number "2."  

The discontinuance of VA compensation in this case was 
predicated on the veteran's failure to report for VA 
examination in 1989.  If the examination notice was sent to 
the veteran at his proper address, then the veteran's claim 
of non-receipt by itself would not be sufficient to rebut the 
presumption of regularity of administrative notice.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  However, 
if the notice letter was sent by VA to even a partially 
incorrect address, then the Board is of the opinion that it 
may not properly apply the presumption of regularity so as to 
charge the veteran with notice.  In sum, the underlying basis 
on which the discontinuance of benefits was made is not 
supported by evidence of mailing of notice of the examination 
to the veteran's correct address of record at the time in 
question.  Restoration of benefits, effective from August 1, 
1989, is therefore warranted. 

The Board's foregoing decision does not address the impact of 
the veteran's incarceration on reduction of benefits under 38 
U.S.C.A. § 1114(a); 38 C.F.R. § 3.665.  That is a matter to 
be addressed by the RO.  




ORDER

Entitlement to an effective date of August 1, 1989, for 
restoration of compensation benefits for diabetes mellitus is 
granted; subject to the law and regulations governing the 
payment of monetary benefits, including payment to 
incarcerated veterans.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



